United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  August 22, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 02-60748
                          Summary Calendar



MIRIAM YOLANDA MALDONADO-ALVARADO,

                                     Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                     Respondent.
                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A74 676 068
                        --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Miriam Yolanda Maldonado-Alvarez (Maldonado) appeals a

decision of the Board of Immigration Appeals (BIA) dismissing a

motion to reopen her application for asylum and suspension of

deportation.   At a hearing before an Immigration Judge (IJ),

Maldonado voluntarily withdrew her application for asylum and

suspension of deportation and waived her rights to appeal in

exchange for the privilege of voluntary departure.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-60748
                                  -2-

     Maldonado does not dispute that her motion to reopen her

application was filed after the expiration of the applicable

statute of limitations, but she argues that the Immigration Judge

should have reopened the proceedings sua sponte in order to

prevent injustice because she withdrew her application in

reliance on erroneous advice from her former attorney.

     Our review of the BIA’s decision not to reopen a deportation

proceeding is “highly deferential,” and motions to reopen

deportation proceedings are “disfavored.”      Lara v. Trominski, 216

F.3d 487, 496 (5th Cir. 2000); INS v. Doherty, 502 U.S. 314, 323

(1992).

     There is no Sixth Amendment right to counsel in deportation

proceedings, but such proceedings must comply with constitutional

principles of procedural due process.       Goonsuwan v. Ashcroft, 252

F.3d 383, 385 n.2 (5th Cir. 2001).     An alien’s right to

procedural due process is violated when counsel’s representation

at the deportation hearing is so deficient that the hearing is

fundamentally unfair and the alien suffers “substantial

prejudice” as a result.   Id.

     We AFFIRM because Maldonado has failed to establish that she

was prejudiced by the withdrawal of her application for

suspension of deportation.      See Hernandez-Cordero v. INS, 819

F.2d 558, 560 (5th Cir. 1987) (en banc).

     AFFIRMED.